Exhibit 10.1 SUBSCRIPTION AGREEMENT This Subscription Agreement (this “ Agreement ”) is being delivered to the purchaser identified on the signature page to this Agreement (the “ Subscriber ”) in connection with its investment in Paulson Capital Corp. , an Oregon corporation (the “ Company ”). The Company is conducting a private placement (the “ Offering ”) of up to Five Million Two Hundred and Fifty Thousand Dollars ($5,250,000) (the “ Purchase Price ”) of its units (“ Units ”). Each Unit will consist of: (i) Two hundred eighty seven thousand, seven hundred and seventy three (287,773) shares of the Company’s common stock (the “ Common Stock ”), no par value per share; and (ii) Five hundred thousand (500,000) shares of the Company’s Series A preferred stock (the “ Preferred A Stock ”), no par value per share, each share of such Preferred A Stock convertible into 2.305640603 shares of Common Stock (substantially in the form authorized pursuant to the Certificate of Designation therefor annexed hereto as Exhibit A ); and (iii) Seven million five hundred thousand (7,500,000) Class A Warrants to Purchase the Company’s Series B preferred stock, par value $0.0001 per share (the “ Preferred B Stock ”) (substantially in the form authorized pursuant to the Certificate of Designation therefor annexed hereto as Exhibit B ) (the “ Class A Warrants ”); and (iv) Thirteen million five hundred and fifty nine thousand, four hundred and seven (13,559,407) Class B Warrants to Purchase the Company’s Preferred B Stock (the “ Class B Warrants ” and together with the Class A Warrants, the “Warrants”). The Form of Warrants to be substantially in the Form of Warrant annexed hereto as Exhibit C . (v) Notwithstanding anything herein to the contrary, the Units, including the Common Stock, Preferred A Stock, the Preferred B Stock and the Warrants shall be authorized by the Board of Directors of the Company and issued, but shall be held in a mutually agreeable escrow account along with the Purchase Price (the “Escrow Account”) and governed by the Escrow Agreement (as defined below), and the proceeds shall not be delivered to the Company and the Securities shall not be delivered to the Subscriber, unless and until (i) the Company has received the requisite approval of its shareholders pursuant to a vote of its shareholders as more fully described on a Schedule 14A to be filed with the SEC promptly filing the execution hereof, which shall include the following approvals: (a) amendment of its Articles of Incorporation in order to (y) increase the number of authorized shares of Preferred Stock and Common Stock and (z) authorize the creation of “blank check” preferred stock and (b) in accordance with NASDAQ Listing Rule 5635(d)(2), approval to issue shares below the market or book value thereof and (ii) designation by the Board of Directors of the Preferred B Stock (such shareholder approval and board designation, “ Shareholder Approval ”) all as described in the draft Proxy Statement approved by the Subscriber. (vi) The Class A Warrants shall be issued and, subject to the receipt of Shareholder Approval, exercisable six months following the date of issuance and shall have a term of exercise of five (5) years from the Closing Date. The Class B Warrants shall be issued and, subject to the receipt of Shareholder Approval, exercisable six months following the date of issuance, and upon Shareholder Approval, all Class B Warrants shall automatically convert into Series B Preferred stock (subject to the authorization of “blank check” preferred stock and the designation of the Preferred B Stock). (vii) The Common Stock and Common Stock underlying each of the Securities upon conversion thereof shall be “Registrable Securities” as such term is defined in that certain Registration Rights Agreement substantially in the form previously approved by the Subscriber. The Company shall have the right to sell fractional Units, as determined in the sole discretion of the Subscriber, and in such case shall allocate the number of shares of Common Stock, Preferred A Stock, Preferred B Stock, Class A Warrants and Class B Warrants, as determined by the Subscriber, pro rata or otherwise, among all Subscribers in the Offering such that the number of Securities issued will not, in the aggregate, and in no event shall the Units constitute issuance of more than 19.99% of the Company’s issued and outstanding Common Stock or voting power as required by NASDAQ Listing Rule 5635 until Shareholder Approval shall have been obtained. For purposes of this Agreement, the term “ Securities ” shall refer to the Units, the Common Stock, the Preferred A Stock, the Preferred B Stock, the Class A Warrants, the Class B Warrants, the Preferred B Stock into which the Class A Warrants and Class B Warrants are convertible and the Common Stock into with the Preferred A Stock and Preferred B Stock is convertible. - 2 - IMPORTANT INVESTOR NOTICES NO OFFERING LITERATURE OR ADVERTISEMENT IN ANY FORM MAY BE RELIED UPON IN THE OFFERING OF THESE SECURITIES EXCEPT FOR THIS SUBSCRIPTION AGREEMENT AND ANY SUPPLEMENTS HERETO AND NO PERSON HAS BEEN AUTHORIZED TO MAKE ANY REPRESENTATIONS EXCEPT THOSE CONTAINED HEREIN. THIS AGREEMENT DOES NOT PURPORT TO BE ALL-INCLUSIVE OR TO CONTAIN ALL OF THE INFORMATION THAT YOU MAY DESIRE IN EVALUATING THE COMPANY, OR AN INVESTMENT IN THE OFFERING. THIS AGREEMENT DOES NOT CONTAIN ALL OF THE INFORMATION THAT WOULD NORMALLY APPEAR IN A PROSPECTUS FOR AN OFFERING REGISTERED UNDER THE SECURITIES ACT. YOU MUST CONDUCT AND RELY ON YOUR OWN EVALUATION OF THE COMPANY AND THE TERMS OF THE OFFERING, INCLUDING THE MERITS AND RISKS INVOLVED, IN DECIDING WHETHER TO INVEST IN THE OFFERING. THIS AGREEMENT CONTAINS A SUMMARY OF CERTAIN PROVISIONS OF VARIOUS DOCUMENTS RELATING TO THE OPERATIONS OF THE COMPANY. THESE SUMMARIES DO NOT PURPORT TO BE COMPLETE AND ARE QUALIFIED IN THEIR ENTIRETY BY REFERENCE TO THE TEXTS OF THE ORIGINAL DOCUMENTS. NEITHER THE DELIVERY OF THIS AGREEMENT AT ANY TIME NOR ANY SALE OF SECURITIES HEREUNDER SHALL IMPLY THAT INFORMATION CONTAINED HEREIN IS CORRECT AS OF ANY TIME SUBSEQUENT TO ITS DATE. THE COMPANY WILL EXTEND TO EACH PROSPECTIVE INVESTOR (AND TO ITS REPRESENTATIVE, ACCOUNTANT OR LEGAL COUNSEL, IF ANY) THE OPPORTUNITY, PRIOR TO ITS PURCHASE OF UNITS, TO ASK QUESTIONS OF AND RECEIVE ANSWERS FROM THE COMPANY CONCERNING THE OFFERING AND TO OBTAIN ADDITIONAL INFORMATION, TO THE EXTENT THE COMPANY POSSESSES THE SAME OR CAN ACQUIRE IT WITHOUT UNREASONABLE EFFORT OR EXPENSE, IN ORDER TO VERIFY THE ACCURACY OF THE INFORMATION SET FORTH HEREIN. ALL SUCH ADDITIONAL INFORMATION SHALL ONLY BE PROVIDED IN WRITING AND IDENTIFIED AS SUCH BY THE COMPANY THROUGH ITS DULY AUTHORIZED OFFICERS AND/OR DIRECTORS ALONE; NO ORAL INFORMATION OR INFORMATION PROVIDED BY ANY BROKER OR THIRD PARTY MAY BE RELIED UPON. NO REPRESENTATIONS, WARRANTIES OR ASSURANCES OF ANY KIND ARE MADE OR SHOULD BE INFERRED WITH RESPECT TO THE ECONOMIC RETURN, IF ANY, THAT MAY ACCRUE TO AN INVESTOR IN THE COMPANY. THIS AGREEMENT CONTAINS FORWARD-LOOKING STATEMENTS REGARDING THE COMPANY’S PERFORMANCE, STRATEGY, PLANS, OBJECTIVES, EXPECTATIONS, BELIEFS AND INTENTIONS. THE OUTCOME OF THE EVENTS DESCRIBED IN THESE FORWARD-LOOKING STATEMENTS IS SUBJECT TO SUBSTANTIAL RISKS, AND ACTUAL RESULTS COULD DIFFER MATERIALLY. THE SECTIONS ENTITLED “EXECUTIVE SUMMARY,” “RISK FACTORS,” AND “DESCRIPTION OF BUSINESS,” IN ANY SEC FILING OR REPORT, AS WELL AS THIS AGREEMENT GENERALLY, CONTAINS DISCUSSIONS OF SOME OF THE FACTORS THAT COULD CONTRIBUTE TO THESE DIFFERENCES. - 3 - THIS SUBSCRIPTION AGREEMENT AND THE SEC FILINGS AND REPORTS INCLUDE DATA OBTAINED FROM INDUSTRY PUBLICATIONS AND REPORTS, WHICH THE COMPANY BELIEVES TO BE RELIABLE SOURCES; HOWEVER, NEITHER THE ACCURACY NOR COMPLETENESS OF THIS DATA IS GUARANTEED. WE HAVE NEITHER INDEPENDENTLY VERIFIED THIS DATA NOR SOUGHT THE CONSENT OF SUCH SOURCES TO REFER TO THEIR REPORTS IN THIS SUBSCRIPTION AGREEMENT. THE OFFERING PRICE OF THE UNITS HAS BEEN DETERMINED ARBITRARILY. THE PRICE OF THE UNITS AND THE COMMON OR PREFERRED STOCK AND WARRANTS DOES NOT NECESSARILY BEAR ANY RELATIONSHIP TO THE ASSETS, EARNINGS OR BOOK VALUE OF THE COMPANY, OR TO POTENTIAL ASSETS, EARNINGS, OR BOOK VALUE OF THE COMPANY. THERE MAY BE NO ACTIVE TRADING MARKET IN THE COMPANY’S COMMON STOCK AND THERE CAN BE NO ASSURANCE THAT AN ACTIVE TRADING MARKET IN ANY OF THE COMPANY’S SECURITIES WILL BE MAINTAINED. A LIMITED NUMBER OF SHARES OF COMMON STOCK MAY BE ELIGIBLE FOR TRADING PRIOR TO REGISTRATION OF THE SECURITIES SOLD IN THE OFFERING, AND SUCH REGISTRATION MAY BE DELAYED IN CERTAIN CIRCUMSTANCES. THE PRICE OF SHARES QUOTED ON THE NASDAQ CAPITAL MARKET MAY BE IMPACTED BY A LACK OF LIQUIDITY OR AVAILABILITY OF SHARES FOR PUBLIC SALE AND ALSO WILL NOT NECESSARILY BEAR ANY RELATIONSHIP TO THE ASSETS, EARNINGS, BOOK VALUE OR POTENTIAL PROSPECTS OF THE COMPANY OR APPLICABLE QUOTED OR TRADING PRICES THAT MAY EXIST FOLLOWING REGISTRATION OR THE LAPSE OF RESTRICTIONS ON THE SECURITIES SOLD PURSUANT TO THE OFFERING OR OTHER RESTRICTIONS. SUCH PRICES SHOULD NOT BE CONSIDERED ACCURATE INDICATORS OF FUTURE QUOTED OR TRADING PRICES THAT MAY SUBSEQUENTLY EXIST FOLLOWING THE OFFERING. FOR RESIDENTS OF ALL STATES THIS OFFERING IS BEING MADE SOLELY TO “ACCREDITED INVESTORS,” AS SUCH TERM IS DEFINED IN RULE , AS AMENDED (THE “SECURITIES ACT”). THE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OR THE SECURITIES LAWS OF ANY STATE AND WILL BE OFFERED AND SOLD IN RELIANCE UPON THE EXEMPTION FROM REGISTRATION AFFORDED BY SECTION 4(A)(2) THEREUNDER AND REGULATION D (RULE 506) OF THE SECURITIES ACT AND CORRESPONDING PROVISIONS OF STATE SECURITIES LAWS. THE SECURITIES OFFERED HEREBY ARE SUBJECT TO RESTRICTION ON TRANSFERABILITY AND RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE SECURITIES ACT AND APPLICABLE STATE LAWS, PURSUANT TO REGISTRATION OR EXEMPTION THEREFROM. INVESTORS SHOULD BE AWARE THAT THEY WILL BE REQUIRED TO BEAR THE FINANCIAL RISKS OF THIS INVESTMENT FOR AN INDEFINITE PERIOD OF TIME. THE SECURITIES OFFERED HEREBY HAVE NOT BEEN APPROVED OR DISAPPROVED BY THE SECURITIES AND EXCHANGE COMMISSION (“SEC”), ANY STATE SECURITIES COMMISSION OR ANY OTHER REGULATORY AUTHORITY, NOR HAVE ANY OF THE FOREGOING AUTHORITIES PASSED UPON OR ENDORSED THE MERITS OF THIS OFFERING OR THE ACCURACY OR ADEQUACY OF THIS AGREEMENT. ANY REPRESENTATION TO THE CONTRARY IS UNLAWFUL. PROSPECTIVE INVESTORS SHOULD NOT CONSTRUE THE CONTENTS OF THIS AGREEMENT AS INVESTMENT, LEGAL, BUSINESS, OR TAX ADVICE. EACH INVESTOR SHOULD CONTACT HIS, HER OR ITS OWN ADVISORS REGARDING THE APPROPRIATENESS OF THIS INVESTMENT AND THE TAX CONSEQUENCES THEREOF, WHICH MAY DIFFER DEPENDING ON AN INVESTOR’S PARTICULAR FINANCIAL SITUATION. IN NO EVENT SHOULD THIS AGREEMENT BE DEEMED OR CONSIDERED TO BE TAX ADVICE PROVIDED BY THE COMPANY. - 4 - FOR FLORIDA RESIDENTS ONLY THE UNITS REFERRED TO HEREIN WILL BE SOLD TO, AND ACQUIRED BY, THE HOLDER IN A TRANSACTION EXEMPT UNDER § 517., ALL FLORIDA RESIDENTS SHALL HAVE THE PRIVILEGE OF VOIDING THE PURCHASE WITHIN THREE (3) DAYS AFTER THE FIRST TENDER OF CONSIDERATION IS MADE BY SUCH SUBSCRIBER TO THE COMPANY, AN AGENT OF THE COMPANY, OR AN ESCROW AGENT OR WITHIN THREE DAYS AFTER THE AVAILABILITY OF THAT PRIVILEGE IS COMMUNICATED TO SUCH SUBSCRIBER, WHICHEVER OCCURS LATER. - 5 - 1 . SUBSCRIPTION AND PURCHASE PRICE (a) Subscription . Subject to the conditions set forth in Section 2 hereof, the Subscriber hereby subscribes for and agrees to purchase the number of Units indicated on page 16 hereof on the terms and conditions described herein. (b) Purchase of Units . The Subscriber understands and acknowledges that the purchase price to be remitted to the Company in exchange for the Unit shall be subject to the Escrow Agreement, and shall be set at the amount set forth on the first page hereof for an aggregate purchase price as set forth on page 16 hereof (the “ Aggregate Purchase Price ”) which shall be equivalent to $0.35 per share of Common Stock, exclusive of the value of any shares of Preferred Stock or Warrants (by way of clarification, no additional consideration shall be payable to the Company for the Preferred Stock or Warrants and the Purchase Price shall represent the total consideration payable for the Unit) . The Subscriber’s delivery of this Agreement to the Company shall be accompanied by payment for the Units subscribed for hereunder, shall be subject to the Escrow Agreement, and shall payable in United States Dollars, by wire transfer of immediately available funds delivered contemporaneously with the Subscriber’s delivery of this Agreement to the Company in accordance with the wire instructions provided on Exhibit D and pursuant to and in accordance with the Escrow Agreement, attached hereto as Exhibit E (the “ Escrow Agreement ”). Each of the Company and the Subscriber understands and agrees that, subject to Section 2 and applicable laws, by executing this Agreement, it is entering into a binding agreement. 2. Acceptance, Offering Term and Closing Procedures (a) Acceptance or Rejection . Subject to full, faithful and punctual performance and discharge by the Company of all of its duties, obligations and responsibilities as set forth in this Agreement and any other agreement entered into between the Subscriber and the Company relating to this subscription (collectively, the " Transaction Documents "), the Subscriber shall be legally bound to purchase the Units, and the Company shall be bound to sell the Units pursuant to the terms and conditions set forth in this Agreement. For the avoidance of doubt, upon the occurrence of the failure by the Company to fully, faithfully and punctually perform and discharge any of its duties, obligations and responsibilities as set forth in any of the Transaction Documents, which shall have been performed or otherwise discharged prior to the Closing (as defined below), the Subscriber may, on or prior to the Closing, at its sole and absolute discretion, elect not to purchase the Units and, if applicable, provide instructions to the escrow agent under the Escrow Agreement to receive the full and immediate refund of the Aggregate Purchase Price. In no event will the Company hold the funds for more than five (5) Business Days after receipt of funds in escrow and appropriately executed documents. (b) Closing . The closing of the purchase and sale of the Units hereunder (the “ Closing ”) shall take place at the offices of Sichenzia Ross Friedman Ference, LLP, 61 Broadway, 32 nd Floor, New York, NY 10006 or such other place as determined by the Company and the Subscribers and may take place in one of more closings. At Closing the Units and the Proceeds shall be delivered pursuant to the Escrow Agreement to be governed thereby. The Initial Closing shall take place within 5 Business Days of the date hereof, subject to the satisfaction or waiver of the conditions set forth in Section 7 below (the “ Closing Date ”). The initial closing shall be referred to as the “ Initial Closing ”. The date of the Initial Closing is sometimes referred to as the “ Initial Closing Date .” Subsequent closings (each a “ Subsequent Closing ”) will be held until the earlier to occur of: (i) the date on which the entire Offering has been subscribed for and accepted by the Company, and (ii) September 1, 2013. The Offering may be extended up to October 1, 2013 (the “ Final Closing ” and such date of the Final Closing, the “ Final Closing Date ”), without additional notice to Subscribers. “ Business Day ” shall mean from the hours of 9:00 a.m. (Eastern Time) through 5:00 p.m. (Eastern Time) of a day other than a Saturday, Sunday or other day on which commercial banks in New York, New York are authorized or required to be closed. The Units purchased by the Subscriber will be delivered by the Company on the Closing Date of the Offering pursuant to the Escrow Agreement. In the event that an Initial Closing shall not have occurred with respect to the Subscriber on or before August 1, 2013 due to the Company's or the Subscriber’s failure to satisfy the conditions set forth in Section 7 (and the nonbreaching party's failure to waive such unsatisfied condition(s)), the nonbreaching party shall have the option to terminate this Agreement with respect to such breaching party at the close of business on such date by delivering a written notice to that effect to the other party to this Agreement and without liability of any party to any other party. (c) Following Acceptance or Rejection . The Subscriber acknowledges and agrees that this Agreement and any other documents delivered in connection herewith will be held by the Company. In the event that this Agreement is not accepted by the Company for whatever reason, which the Company expressly reserves the right to do, this Agreement, the Aggregate Purchase Price received (without interest thereon) and any other documents delivered in connection herewith will be returned to the Subscriber at the address of the Subscriber as set forth in this Agreement. If this Agreement is accepted by the Company, the Company is entitled to treat the Aggregate Purchase Price received as an interest free loan to the Company until such time as the Subscription is accepted. - 6 - (d) Favored Nations Provision . Other than in connection with (i) full or partial consideration in connection with a strategic merger, acquisition, consolidation or purchase of substantially all of the securities or assets of a corporation or other entity which holders of such securities or debt are not at any time granted registration rights equal to or greater than those granted to the Subscribers, (ii) the Company’s issuance of securities in connection with strategic license agreements and other partnering arrangements so long as such issuances are not primarily for the purpose of raising capital and which holders of such securities or debt are not at any time granted registration rights equal to or greater than those granted to the Subscribers, (iii) the Company’s issuance of Common Stock or the issuances or grants of options to purchase Common Stock to employees, directors, and consultants, pursuant to plans that have been approved by a majority of the stockholders and a majority of the independent members of the board of directors of the Company or in existence as such plans are constituted on the Closing Date, (iv) the Company’s issuance of securities upon the exercise or exchange of or conversion of any securities exercisable or exchangeable for or convertible into shares of Common Stock issued and outstanding on the date of this Agreement on the terms in effect on the Closing Date, (v) an issuance by the Company of securities resulting from the exercise of Warrants or conversion of the Preferred Stock issued pursuant to this Agreement, (vi) the Company’s issuance of Common Stock or the issuances or grants of options to purchase Common Stock to consultants and service providers approved by a majority in amount of the Common Stock sold in the Offering, held as of the date of approval (“ Subscriber Consent ”), (vii) any and all securities required to be assumed by the Company by the terms thereof as a result of any of the foregoing even if issued by a predecessor acquired in connection with a business combination, merger or share exchange, and (viii) the issuance of any participating security and any distribution thereon, solely to the holders of Company securities in order to provide for the distribution to such holders of the Company’s interest in Paulson Investment Company, Inc. (collectively, the foregoing (i) through (viii) are “ Excepted Issuances ”), if at any time the Company shall issue any Common Stock or securities convertible into or exercisable for shares of Common Stock (or modify any of the foregoing which may be outstanding) to any person or entity at a price per share or conversion or exercise price per share which shall be less than $0.35 per share, being the per share price of Common Stock (and Preferred Stock and Warrants) hereunder (disregarding any value attributable to the Preferred Stock and Warrants) or as in effect at such time, or if less than the Warrant exercise price in effect at such time, without Subscriber Consent (the “ Lower Price Issuance ”), then the Company shall issue such additional number of Common Stock, Preferred A Stock, and Preferred B Stock (if Preferred B Stock, at such time, has been issued upon any exercise of the Class A Warrant or the Class B Warrant, as the case may be), and the Warrant exercise price shall automatically be reduced and the number of Preferred A Stock, Preferred B Stock, Class A Warrants and Class B Warrants increased to reflect such other lower price for the securities so issued and if additional shares of Common Stock are required to be issued, the additional number of Warrants that would have been issuable on the basis of the Warrants issued pursuant to this Agreement (i.e., 50%) such that the Subscriber shall hold that number of Units, in total, had such Subscriber paid a per Unit price equal to the Lower Price Issuance. The average Purchase Price of the shares of Common Stock and Preferred A Stock and average exercise price in relation to the Preferred B Stock underlying the Warrants (and the Common Stock underlying the Preferred B Stock) shall be calculated separately for each such security. Common Stock issued or issuable by the Company for no consideration or for consideration that cannot be determined at the time of issue will be deemed issuable or to have been issued for $0.0001 per share of Common Stock. The rights of Subscribers set forth in this Section 2(d) are in addition to any other rights the Subscribers have pursuant to this Agreement, the Series A Preferred Stock Certificate of Designation, the Series B Stock Certificate of Designation or the Warrants, and any other agreement referred to or entered into in connection herewith or to which Subscribers and Company are parties. Only one adjustment shall be required to effectuate the adjustments required hereunder. Notwithstanding anything herein to the contrary, to the extent that the Subscriber’s rights pursuant to any Lower Priced Issuance would result in the Subscriber exceeding the Subscriber’s ownership limitations as set forth in any of the Securities, then the Subscriber shall not be entitled to receive such additional shares of Common Stock and such additional shares of Common Stock shall be held in abeyance for the benefit of the Subscriber until such time, if ever, as its right thereto would not result in the Subscriber exceeding the maximum limitations of the Subscriber’s ownership, as set forth in such Securities, at which time the Subscriber shall be granted such right to the same extent as if there had been no such limitation). - 7 - (e) Extraordinary Events Regarding Common Stock . In the event that the Company shall (a)issue additional shares of Common Stock as a dividend or other distribution on outstanding Common Stock, (b)subdivide its outstanding shares of Common Stock, or (c)combine its outstanding shares of the Common Stock into a smaller number of shares of Common Stock, then, in each such event, the Purchase Price shall, simultaneously with the happening of such event, be adjusted by multiplying the then Purchase Price by a fraction, the numerator of which shall be the number of shares of Common Stock outstanding immediately prior to such event and the denominator of which shall be the number of shares of Common Stock outstanding immediately after such event, and the product so obtained shall thereafter be the Purchase Price then in effect. The Purchase Price, as so adjusted, shall be readjusted in the same manner upon the happening of any successive event or events described herein. The number of Shares or Preferred Shares, as the case may be and Warrants that the Subscriber shall thereafter be issued and obtain on the conversion or exercise thereof, shall be adjusted to a number determined by multiplying the number of shares of Common Stock that would otherwise (but for the provisions of this Section) be issuable on such exercise by a fraction of which (a) the numerator is the Purchase Price that would otherwise (but for the provisions of this Section) be in effect, and (b) the denominator is the Purchase Price in effect on the date of such exercise. (f) Certificate as to Adjustments . In each case of any adjustment or readjustment in the Shares or Preferred Shares, as the case may be, issuable hereunder or Warrant Shares issuable upon the exercise of the Warrants or the exercise price of the Warrants or the conversion price or conversion ratio of the Preferred Shares, the Company at its expense will promptly cause its Chief Executive Officer, Chief Financial Officer or other appropriate designee to compute such adjustment or readjustment in accordance with the terms hereof and of the Warrant and prepare a certificate setting forth such adjustment or readjustment and showing in detail the facts upon which such adjustment or readjustment is based. The Company will forthwith mail a copy of each such certificate to the Subscriber and of the Warrant and any Warrant Agent of the Company. (g) Right of Participation . Until twenty four (24) months following the Closing Date, the Subscribers hereunder shall be given not less than five (5) days prior written notice of any proposed sale (the “Offering Notice”) by the Company of its Common Stock or other securities or equity linked debt obligations (“ Other Offering ”). Notwithstanding the foregoing, at least five (5) days prior to the Company’s delivery of the Offering Notice to the Subscribers, the Company shall deliver a written “pre-notification” allowing the Subscribers to elect to receive potential material non-public information (the “Pre-Notification”). If the Subscribers elect to receive such material non-public information, which, for the avoidance of doubt, such information shall not be included or described in the Pre-Notification, the Company shall deliver the Offering Notice pursuant to the first sentence of this Section 2(g). If Subscribers elect to exercise their rights pursuant to this Section 2(g), the Subscribers shall have the right during the ten (10) days following receipt of the notice, to purchase in the aggregate up to all of such offered Common Stock, debt or other securities in accordance with the terms and conditions set forth in the notice of sale, relative to each other in proportion to the amount of Units issued to them as of the Closing Date. Subscribers who participate in such Other Offering shall be entitled at their option to purchase, in proportion to each other, the amount of such Other Offering that could have been purchased by Subscribers who do not exercise their rights hereunder until up to the entire Other Offering is purchased by Subscribers. In the event such terms and conditions are modified during the notice period, Subscribers shall be given prompt notice of such modification and shall have the right during the five (5) days following the notice of modification to exercise such right. Notwithstanding anything herein to the contrary, to the extent that the Subscriber’s rights pursuant to any Other Offering would result in the Subscriber exceeding the Subscriber’s ownership limitations as set forth in any of the Securities, then the Subscriber shall not be entitled to participate in such Other Offering rights to such extent (or in the beneficial ownership of any shares of Common Stock as a result of such adjustment to such extent) and the portion of such right of participation shall be held in abeyance for the benefit of the Subscriber until such time, if ever, as its right thereto would not result in the Subscriber exceeding the maximum limitations of the Subscriber’s ownership, as set forth in such Securities, at which time the Subscriber shall be granted such right to the same extent as if there had been no such limitation). 3. THE SUBSCRIBER’s Representations, Warranties AND cOVENANTS The Subscriber hereby acknowledges, agrees with and represents, warrants and covenants to the Company, as follows: (a)The Subscriber has full power and authority to enter into this Agreement, the execution and delivery of which has been duly authorized, if applicable, and this Agreement constitutes a valid and legally binding obligation of the Subscriber, except as may be limited by bankruptcy, reorganization, insolvency, moratorium and similar laws of general application relating to or affecting the enforcement of rights of creditors, and except as enforceability of the obligations hereunder are subject to general principles of equity (regardless of whether such enforceability is considered in a proceeding in equity or law). - 8 - (b) The Subscriber acknowledges its understanding that the Offering and sale of the Securities is intended to be exempt from registration under the Securities Act of 1933, as amended (the “ Securities Act ”), by virtue of Section 4(a)(2) of the Securities Act and the provisions of Regulation D promulgated thereunder (“ Regulation D ”). In furtherance thereof, the Subscriber represents and warrants to the Company and its affiliates as follows: (i) The Subscriber realizes that the basis for exemption would not be available if the Offering is part of a plan or scheme to evade registration provisions of the Securities Act or any applicable state or federal securities laws. (ii)The Subscriber is acquiring the Securities solely for the Subscriber’s own beneficial account, for investment purposes, and not with a view towards, or resale in connection with, any distribution of the Securities except sales pursuant to a registration statement or sales that are exempted under the Securities Act. (iii)The Subscriber has the financial ability to bear the economic risk of the Subscriber’s investment, has adequate means for providing for its current needs and contingencies, and has no need for liquidity with respect to an investment in the Company. (iv)The Subscriber and the Subscriber’s attorney, accountant, purchaser representative and/or tax advisor, if any (collectively, the “ Advisors ”) has such knowledge and experience in financial and business matters as to be capable of evaluating the merits and risks of a prospective investment in the Securities. If other than an individual, the Subscriber also represents it has not been organized solely for the purpose of acquiring the Securities. (v) The Subscriber (together with its Advisors, if any) has received all documents requested by the Subscriber, if any, has carefully reviewed them and understands the information contained therein, prior to the execution of this Agreement. (c)The Subscriber is not relying on the Company or any of its employees, agents, sub-agents or advisors with respect to the legal, tax, economic and related considerations involved in this investment. The Subscriber has relied on the advice of, or has consulted with, only its Advisors. Each Advisor, if any, has disclosed to the Subscriber in writing (a copy of which is annexed to this Agreement) the specific details of any and all past, present or future relationships, actual or contemplated, between the Advisor and the Company or any affiliate or sub-agent thereof. (d)The Subscriber has carefully considered the potential risks relating to the Company and a purchase of the Securities, and fully understands that the Securities are a speculative investment that involves a high degree of risk of loss of the Subscriber’s entire investment. (e) The Subscriber will not sell or otherwise transfer any Securities without registration under the Securities Act or an exemption therefrom, and fully understands and agrees that the Subscriber must bear the economic risk of its purchase because, among other reasons, the Securities have not been registered under the Securities Act or under the securities laws of any state and, therefore, cannot be resold, pledged, assigned or otherwise disposed of unless they are subsequently registered under the Securities Act and under the applicable securities laws of such states, or an exemption from such registration is available. In particular, the Subscriber is aware that the Securities are “restricted securities,” as such term is defined in Rule 144 promulgated under the Securities Act (“
